DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 27 July 2022 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 27 July 2022 containing amendments to the claims and remarks.
Claims 1-4 and 6-15 are pending.  Claims 13 and 14 are withdrawn as being directed to nonelected inventions.  Consequently, only claims 1-4, 6-12, and 15 are pending for examination.
The previous rejection of claims 1-4, 6-12, and 15 under 35 U.S.C. 102(a)(1) in view of Broutin (WO 2016/174186 A1) is withdrawn in view of Applicant’s amendments to the claims.  The previous rejection of claims 1-4, 6-12, and 15 under 35 U.S.C. 102(a)(1) in view of Flores-Torres (US 2018/0100120) is maintained.  Finally, a new ground for rejection of claims 1-4, 6-12, and 15 is entered under 35 U.S.C. 103 in view of Broutin.  The rejections follow.

Claim Rejections - 35 USC § 102
Claims 1-4, 6-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores-Torres (US 2018/0100120).
With respect to claims 1-4, 6-12, and 15, Flores-Torres discloses a lubricating oil comprising one or more lubricating oil base stocks (e.g., Group IV or Group V base oil) (see Flores-Torres, paragraph [0010]).  The kinematic viscosity of the oil may be in the range of “about 2 cSt to about 20 cSt at 100°C” (see Flores-Torres, paragraph [0012]) (emphasis added), and the electrical conductivity may be less than 12,000 pS/m (see Flores-Torres, paragraph [0010]).  The oil may additionally comprise mixtures of Group I to Group V base oils (see Flores-Torres, paragraph [0010]).  The base oil may be present in an amount greater than 50 wt%, e.g. greater than 90 wt% (see Flores-Torres, Table 2).  The remainder of the lubricating oil composition may comprise additives including, for example, antioxidants (phenol type or amine type) in an amount of 0.01 to 5.0 wt% (see Flores-Torres, paragraph [0070]), dispersants in an amount of 0.01 to 20.0 wt% (see Flores-Torres, paragraph [0140]), antiwear agents and extreme pressure agents in an amount of 0.01 to 5.0 wt% (see Flores-Torres, paragraphs [0172] and [0228]), and metal friction modifiers in an amount of 0.01 to 5.0 wt% (see Flores-Torres, paragraphs [0218] and [0226]).  The lubricating oil may be used in the engine of an electric vehicle (see Flores-Torres, paragraph [0024]).  With regard to claims 5 and 6, Flores-Torres does not explicitly disclose wherein the lubricating oil exhibits a coefficient of traction or durability performance as recited in the claims.  However, because Flores-Torres discloses that the lubricating oil composition comprises identical compositional fractions of the recited base oils and additives, then it follows that it must necessarily (inherently) exhibit the same characteristics, including those of electrical conductivity, coefficient of traction, and durability performance as recited in the claims.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broutin (WO 2016/174186 A1).1
With respect to claims 1-4, 6-12, and 15, Broutin discloses a lubricating oil comprising one or more lubricating oil base stocks (e.g., Group IV or Group V base oil) (see Broutin, paragraph [0025]).  The kinematic viscosity of the oil may be in the range of 1.5 to 6 cSt at 100°C (see Broutin, paragraph [0026]).  The oil may additionally comprise mixtures of Group I to Group V base oils (see Broutin, paragraph [0134]).  The base oil may be present in an amount greater than 50 wt%, e.g. greater than 90 wt% (see Broutin, paragraph [0139]).  The remainder of the lubricating oil composition may comprise additives including, for example, antioxidants (phenol type or amine type) in an amount of 0.1 to 2.0 wt% (see Broutin, paragraphs [0152] and [0159]), dispersants in an amount of 0.2 to 10.0 wt% (see Broutin, paragraph [0171]), antiwear agents and extreme pressure agents in an amount of 0.01 to 6.0 wt% (see Broutin, paragraph [0147]), and metal friction modifiers in an amount of 0.01 to 2.0 wt% (see Broutin, paragraphs [0148] and [0149]).  The lubricating oil may be used in the engine of a hybrid vehicle (see Broutin, paragraph [0176]).
With regard to claim 1, Broutin does not explicitly disclose wherein the lubricating oil formulation is adjusted to have a kinematic viscosity from 1 cSt to 1.9 cSt at 100°C.  However, Broutin clearly discloses wherein “the lubricant composition . . . comprises from 75 to 99.9% by mass of base oils based on the total mass of the composition” (see Broutin, paragraph [0139]), such base oils comprising a kinematic viscosity in the range of 1.5 to 6 cSt at 100°C (see Broutin, paragraph [0026] and Table A).  It follows, then, that in the instance where the lubricant composition comprises 99.9 wt% PAO base oil (i.e., Group IV base oil), then the kinematic viscosity would be substantially identical to the kinematic viscosity of the PAO base oil per se, i.e. 1.5 to 6 cSt at 100°C.
With regard to claims 1, 4, and 6, Broutin does not explicitly disclose wherein the lubricating oil exhibits an electrical conductivity, coefficient of traction, or durability performance as recited in the claims.  However, because Broutin discloses that the lubricating oil composition comprises identical compositional fractions of the recited base oils and additives, then it follows that it must necessarily (inherently) exhibit the same characteristics, including those of electrical conductivity, coefficient of traction, and durability performance as recited in the claims.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Response to Arguments
Applicant’s arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
I.	The noted kinematic viscosity range described by Broutin characterizes the respective oil components on an individual basis.  In contrast, the claimed kinematic viscosity range characterizes “the lubricating oil formulation” as a whole.

II.	One of ordinary skill in the art will recognize that the kinematic viscosity of the overall lubricant composition differs from the respective kinematic viscosities of the individual oil ingredients based on the composition of the oil blend and/or other additives in the lubricant composition.

III.	The kinematic viscosity of individual ingredients does not directly translate to the kinematic viscosity of the overall composition.  Additionally, the lowest kinematic viscosity at 100°C that Broutin describes for its lubricant compositions (rather than the individual ingredients) is 6.43 (see CL2 of Table 2), which is well outside the claimed range of “from 1 cSt to 1.9 cSt at 100°C as determined by ASTM D-445.”

IV.	With respect to Flores-Torres, 2 to 20 cSt is outside the claimed range of “from 1 cSt to 1.9 cSt at 100°C as determined by ASTM D-445.”  Further, Flores-Torres only describes example compositions having a kinematic viscosity above 3.3 cSt at 100°C.

With respect to Applicant’s first, second, and third arguments, Broutin clearly discloses wherein “the lubricant composition . . . comprises from 75 to 99.9% by mass of base oils based on the total mass of the composition” (see Broutin, paragraph [0139]), such base oils comprising a kinematic viscosity in the range of 1.5 to 6 cSt at 100°C (see Broutin, paragraph [0026] and Table A).  It follows, then, that in the instance where the lubricant composition comprises 99.9 wt% PAO base oil (i.e., Group IV base oil), then the kinematic viscosity would be substantially identical to the kinematic viscosity of the PAO base oil per se, i.e. 1.5 to 6 cSt at 100°C.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
With respect to Applicant’s fourth argument, Flores-Torres discloses a lubricating oil comprising one or more lubricating oil base stocks (e.g., Group IV or Group V base oil) (see Flores-Torres, paragraph [0010]).  The kinematic viscosity of the oil may be in the range of “about 2 cSt to about 20 cSt at 100°C” (see Flores-Torres, paragraph [0012]) (emphasis added).  It is noted that 1.9 cSt is “about 2 cSt.”  Thus, Flores-Torres clearly anticipates the amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The publication date of the reference is 3 November 2016.  For convenience, citation is made herein to US 2018/0134983 (publication date of 17 May 2018) which is the English-language equivalent of the WO reference.